DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Objections
Claim(s)11, and 17 is/are objected to because of the following informalities:    
With regards to claim(s) 11: in line 6, “a plurality of Light Emitting Diode (LED) packages”, was recited perhaps - - a plurality of LED 
With regards to claim(s) 17: in line 6, “a plurality of Light Emitting Diode (LED) packages affixed to a substrate, wherein”, was recited perhaps - - a plurality of LED packages affixed to a substrate, wherein - - was meant.
Appropriate correction is required.

Allowable Subject Matter
Claim(s) 11-14, 17-27 would be allowable if rewritten including fixing all the objections pointed above.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 11, the prior art fails to teach or suggest a/an electronic display device requiring:
wherein the data message further includes a timestamp, in combination with the other limitations of the claim.
With regards to claim 17, the prior art fails to teach or suggest a/an electronic display device requiring:
detect a change in received infrared light at a first position that exceeds a predetermined threshold for a predetermined duration; in response to detecting the change, send a first data message, wherein the first data message includes positional information and a timestamp; 
detect a change in received infrared light at a second position that exceeds a predetermined threshold for a predetermined duration; and in response to detecting the change, send a second data message, wherein the second data message includes positional information and a timestamp, in combination with the other limitations of the claim.
With regards to claim(s) 12-14, 18-27:it/they would be allowable in virtue of dependency.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yang US 20170351336 A1

    PNG
    media_image1.png
    435
    635
    media_image1.png
    Greyscale

This application is in condition for allowance except for the formal matters pointed in the “Claim Objections” section above. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044. The examiner can normally be reached M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RENAN LUQUE/            Primary Examiner, Art Unit 2896